Title: From Thomas Jefferson to Thomas Leiper, 16 December 1792
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Dec. 16. 1792.

I have received your favor of yesterday and cannot but think you will retire from the proposition of my finishing the house in the garden when you recollect what has past between us, and recur to the lease wherein all our stipulations were ultimately settled.—Our first  agreement was £150. for the house and you to make such additions as should be agreed on, adding 6. per Cent on their cost to the rent. The additions were the bookroom, stable and garden house. The object of the last was that I might have a place to retire and write in when I wished to be unseen and undisturbed even by my servants, and for this purpose it was to have a sky-light and no lateral windows. When you advanced your rent from £150. and insisted on 6. per cent on the whole cost of the lot and buildings, I chose rather that you should name the lowest fixed sum that you would take for the whole. You did so at £250. agreeing to finish the additional buildings as had been proposed. I added that you need not do the inside finishing, (that is to say the plaistering) of the garden house that I might arrange that to my own mind. When I returned from Virginia I found the garden house made with a window-door at each end, no sky-light, and a set of joists, which were in the way. This rendered it absolutely useless for my purpose, and your workmen having retained it long after as a shop, and left it without a floor, I have been able to make no other use of it than as a store room. The consideration you were to have for building the garden house was the 6. per cent on the cost, and not any finishing of mine which was merely a voluntary thing and therefore not mentioned in the lease, and was prevented by an essential disregard of the plan. The lease finally settled and fixed all the conditions of our contract. You had fixed on £250. for your house and tenement with everything on it, and I agreed in the lease to pay you that and nothing else. There therefore that matter rests.
As to replacing whatever is broke defaced or destroyed, I feel no disposition, nor ever had a thought of declining it, as far as a tenant ought to do it. I have taken so much care of the house that this will be a small matter. I have paid more attention to it than if it had been my own. The putting up of looking glasses, stoves, and one partition have occasioned some disfigurings which were unavoidable, but which shall surely be effaced as far as possible. But as to the reparations to which a tenant is liable, I would wish, in order that every thing may be settled without dissatisfaction on either side, that we should mutually agree on some honest person, neither a landlord nor a tenant, to look over the different parts of the house and tenement and to note down what repairs I ought to make, and they shall be done.—The tenant I had in contemplation to obtain for you is the Portuguese minister expected here daily. The doubt would be whether he could do without it till March. Perhaps too some other person might apply to me for it. I am Sir your very humble servt

Th: Jefferson

